Citation Nr: 0310680	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated at 40 percent disabling, on a 
schedular or extraschedular basis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from May 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which evaluated the 
appellant's disability as 40 percent disabling.

The appellant's presentation at the November 1999 RO hearing 
before a hearing officer appears to have raised the prospect 
of an implied claim for total disability individual 
umemployability.  This matter is referred to the RO for 
appropriate action and consideration.


REMAND

During the preliminary review of the appellant's appeal, the 
Board determined that additional development was necessary to 
fairly review the appellant's case.  In a February 2003 
letter, the Board informed the appellant that the Board would 
be developing additional evidence concerning his appeal.  
Specifically, the Board asked the appellant to identify 
providers who had treatment records related to him and his 
back disorder, and the Board also informed the appellant that 
the Board had asked the VA Medical Center (VAMC) in West 
Haven, Connecticut, to schedule him for an examination.

As a result of these development efforts, the Board obtained 
additional evidence after the last supplemental statement of 
the case.  The appellant was notified that the Board had 
obtained this new evidence in a March 2003 letter.

In Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
Court of Appeals for the Federal Circuit held that the Board 
does not have the statutory authority to obtain additional 
evidence and consider it in its decision without first 
remanding the case to the agency of original jurisdiction, in 
this case, the RO, for initial consideration.

At the November 1999 RO hearing, the appellant's 
representative specifically requested extra-schedular 
consideration.  Transcript, p. 3.  The RO, however, found no 
exceptional or unusual circumstances in the appellant's 
disability picture to merit referral for an extra-schedular 
consideration.  See 38 C.F.R. § 3.321(b) (2002).  The Board 
notes the treatment records wherein the appellant has 
indicated he has reinjured his back twice since the 1998 
injury while attempting to work, his testimony that he is 
unable to pursue gainful employment, and his statements at 
his last medical examination that he fears loss of his job as 
a truck driver because of the impact of the prolonged sitting 
on his back, and he has avoided an employer-directed physical 
examination as a result.  The determination that referral was 
not needed also will be reevaluated as part of the 
development requested herein.

Accordingly, the case is REMANDED for the following:

The RO should readjudicate the issue on the title 
page in view of the evidence received since the 
last supplemental statement of the case, and in 
view of any additional evidence or argument 
submitted by the veteran or his representative.  
This should again include analysis of whether an 
extraschedular referral is indicated.  If the RO 
continues to deny the benefit sought by the 
appellant, issue the appellant and his 
representative a Supplemental Statement of the Case 
and return the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




